IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                            


NO. PD-0910-08



KENDRICK RAY MILES, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS
HARRISON COUNTY



           Per curiam. KEASLER and HERVEY, JJ., dissent.


ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.5,
because the petition exceeds 15 pages. 
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the COURT OF CRIMINAL APPEALS within thirty days after the date of this
order.
Filed: November 5, 2008
Do Not Publish